DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 12/8/2021 has been considered and entered into the record.  New claims 21–28 have been added.  Claims 1–28 remain pending, while claims 11–19 are withdrawn from consideration.  Claims 1–10 and 20–28 are examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5–10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US 2002/0185614 A1) in view of Bowen (US 2012/0043483 A1).
Joseph teaches a nuclear shielding material comprising the uniform mixing of polysiloxane matrix and gamma radiation shielding and neutron absorbing materials.  Joseph abstract, ¶¶ 11, 22.  The matrix may be present in the shielding material at levels of about 10–30 weight percent.  Id. ¶ 8.  The gamma radiation shielding material may comprise elemental lead or bismuth at levels of 25–75 weight percent of the material.  Id. ¶¶ 13, 24.  The neutron absorbing material may include various forms of boron.  Id.
Bowen, III teaches a boron-containing material for shielding and absorbing neutron radiation, wherein the material is a composite comprising a boron compound, a polymer matrix, and filler, such as carbon nanotubes.  Bowen abstract, ¶¶ 7, 72.  The polymer matrix may be a polysiloxane, such as polydimethylsiloxane.  Id. ¶¶ 33, 95.  The carbon nanotubes (i.e., carbon nanofibers) may comprise at least 0.1 weight percent of the entire boron-containing material.  See id. ¶¶ 40, 72.
It would have been obvious to one of ordinary skill in the art to have added at least 0.1 weight percent carbon nanofiber to the shielding material of Joseph to improve its strength.  See Bowen, III ¶ 7.  The skilled artisan would have also found it obvious to have looked to Bowen, III for a specific polysiloxane in order to practice the invention of Joseph.
Joseph teaches a composite material comprising up to 75 weight percent elemental components.  Joseph ¶¶ 13, 24.  It would have been obvious to the ordinary skilled artisan to have increased the quantity of elemental components to above 75 weight percent since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 1–5, 9, 10, 23, 35, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Washington (US 2018/0040387 A1) in view of Chen (CN 106189227A).  
Washington teaches an alpha/beta radiation material comprising barrier materials including a matrix and particulate materials.  Washington abstract.  The matrix material may be an organic matrix, such as polysiloxane or polyimide.  See id. ¶¶ 41–43.  The alpha/beta radiation material may be elemental Ge and Si.  Id. ¶ 33.  The particulate Id. ¶¶ 29, 38.  The Washington radiation material may further comprise boron compound filler.  See id. ¶ 63.  Washington fails to the use of one or more elemental components.
Chen teaches a polyimide composite film comprising up to 50 weight percent elemental boron, preferentially, 10B, to provide shielding from neutron radiation.  
It would have been obvious to the ordinarily skilled artisan to have incorporated the elemental boron of Chen at the disclosed levels motivated by the desire to provide additional radiation protection to the material of Washington.
Claim 23 requires the composite of claim 1 comprising greater than about 50% by weight of elemental boron (emphasis added).  The use of the term “about” in this context includes values above, below, and including 50 weight percent.  If Applicant’s intent was to limit the required elemental boron weight content to those in excess of 50 percent, the claim would require “greater than 50% by weight of elemental boron.”  Accordingly, Chen teaches a composite comprising greater than about 50 weight percent elemental boron as required because the reference teaches 50 weight percent elemental boron.
Claims 8, 20, 22, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Washington and Chen as applied to claim 1 above, and further in view of Joseph.  Washington and Chen fail to teach the loading levels of the matrix material or a composite comprising greater than 75% by weight of one or more elemental components.
Joseph teaches a nuclear shielding material comprising the uniform mixing of polysiloxane matrix and gamma radiation shielding and neutron absorbing materials.  Joseph abstract, ¶¶ 11, 22.  The matrix may be present in the shielding material at levels Id. ¶ 8.  The gamma radiation shielding material may comprise elemental lead or bismuth at levels of 25–75 weight percent of the material.  Id. ¶¶ 13, 24.  
It would have been obvious to the ordinarily skilled artisan to have looked to Joseph for guidance as to appropriate polysiloxane matrix levels in order to practice the radiation shielding invention of Washington.
Additionally, it would have been obvious to have added more than 25 weight percent elemental lead or bismuth to the Washington radiation material so that the invention of Washington also protects against gamma radiation.
Claim 24 requires the composite of claim 1 comprising greater than about 50% by weight of elemental boron (emphasis added).  The use of the term “about” in this context includes values above, below, and including 50 weight percent.  If Applicant’s intent was to limit the required elemental boron weight content to those in excess of 50 percent, the claim would require “greater than 50% by weight of elemental boron.”  Accordingly, Chen teaches a composite comprising greater than about 50 weight percent elemental boron as required because the reference teaches 50 weight percent elemental boron.

Response to Arguments
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive. 
Applicant argues that it would not have been obvious to one of ordinary skill in the art to include carbon nanofibers into the nuclear shielding of Joseph because the prior art reference 
The Examiner notes that the Joseph invention is resistant to heat and radiation, however, "[u]nder very high temperatures the material is designed to undergo pyrolysis and transform into a strong material that retains the favorable radiation and hydrogen resistance of the original material." Joseph para. 11. In other words, the shielding material of Joseph is designed to pyrolyze. Accordingly, Applicant's argument is unpersuasive because the carbon nanofibers would perform in accordance with the desired function of Joseph in that they would provide resistance to heat and radiation and are designed to undergo pyrolysis and transform into a strong material that retains the favorable radiation and hydrogen resistance of the original material under very high temperatures.
Additionally, with regard to the lack of suitability of the carbon nanofibers to exhibit thermal resistance and pyrolization when exposed to high temperatures, Joseph specifically addresses this issue.  See Joseph ¶ 27.  In fact, Joseph specifically adds another form of carbon – diamond powder – to provide high temperature resistance, strength, and thermal conductivity up to the point of pyrolysis to the shielding material.  Id.  Accordingly, one of ordinary skill in the art would not have been dissuaded from incorporating carbon nanofibers and/or nanotubes into the Joseph material, as set forth above, because carbon nanofibers and nanotubes are also known to exhibit high temperature resistance, strength, and thermal conductivity in the same manner as diamond powder.
Applicant also argues that there would be no reason that the Joseph material would require any sort of structural “strength” from carbon nanofibers prior to injection and eventual 
 Applicant further argues that it is not reasonable to replace diamond powder  with carbon nanofibers and that one of ordinary skill would not have found it obvious to swap the two different forms of carbon.  Applicant appears to be misconstruing the obviousness finding of the Examiner.  As set forth above, Joseph relies on diamond powder that “shows extremely high thermal conductivity and well as strength and thermal resistance,” to reinforce the polymeric elastomer matrix.  Joseph abstract, ¶ 27.  The Examiner has relied upon Bowen to teach the use of carbon nanotubes/fibers to reinforce boron-containing polymeric composites.  Bowen abstract, ¶¶ 44, 72.  Accordingly, one of ordinary skill in the art would have found it obvious to have added the carbon nanotubes of Bowen to the Joseph invention, which includes diamond powder, to further reinforce the elastomeric composite of Joseph.
Applicant then argues that Chen does not teach the inclusion of elemental boron at levels of up to 50 weight percent or even at levels of at least 35 weight percent as claimed.  Applicant then points to the examples in Chen to support the assertion that the prior art reference fails to teach the claimed elemental boron levels.  Initially, the Examiner notes that a prior art reference is not limited to its examples.  See MPEP 2123.  Chen teaches a polyimide composite film comprising up to 50 weight percent elemental boron, preferentially, 10B, to provide shielding from neutron .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786